Prentiss, J.
I concur with my brethren, in their reasons, as expressed by the Chief justice, but differ from them in the conclusion. The common law right of the plaintiff in ejectment, to recover the rents and profits, in the manner which has been stated, in ordinary cases, is well settled. But there is an exception in the case of mortgages. The mortgagee can only get into possession by an action of ejectment. And when he gets into possession of the rents and profits, he takes them as trustee, and is accountable for them to the mortgagor. I think that the assignee is in the same situation as the mortgagor. If the mortgagor is not liable for the rents and profits, I cannot see why his assignee should be made liable, he having the whole term which the mortgagor had. There appears to me to be a manifest impropriety in this proceeding, as the case is decided. Damages cannot be assessed in futuro; and here will be a year or so, for which nothing can be recovered.